Citation Nr: 0015131	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for colon cancer as 
secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for skin cancer as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The Defense Special Weapons Agency (DSWA, currently the 
Defense Threat Reduction Agency (DTRA)) determined that the 
veteran had no potential for exposure to ionizing radiation.  

3.  The probative medical evidence shows that the veteran's 
colon cancer and skin cancer are not causally related to any 
inservice radiation exposure.  


CONCLUSION OF LAW

Colon cancer and skin cancer, claimed as secondary to 
radiation exposure, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(d), 3.309(d), 3.311 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record indicates that the veteran's service medical 
records were destroyed in the 1973 fire in St. Louis.  

In October 1996 the veteran submitted claims for service 
connection of colon cancer and skin cancer as secondary to 
exposure to radiation.  He specifically contended that he was 
exposed to radiation while flying over Nagasaki the morning 
following the detonation of the atomic bomb.  He stated that 
he flew through a dust cloud.  

In November 1996 service records were submitted by the 
veteran.  This evidence consists of a combat log report which 
the veteran stated was completed by the nose gunner, J.S.  
The log itself does not specify who filled it out.  

The log shows that two missions were flown following the 
detonation of the Nagasaki atomic bomb.  The first was flown 
on August 10, 1945 (the day after the detonation) at 5:50AM 
and the intended target was Kumamoto, Kyushu.  The second 
mission was flown on August 12, 1945 at 5:30AM, and the 
intended target was Matsuyama, Shikoku.  The remarks for 
these missions do not comment on Nagasaki nor a dust cloud 
from the Nagasaki bomb.  The August 10 mission documented 
smoke rising to 13,000 feet from 26 flack, fire bombs.  

A map of Japan shows that Kumamoto and Matsuyami are both 
east of Nagasaki.  An extract from the 42nd Bombardment 
Squadron confirms that a strike was completed on Kumamoto on 
August 10, 1945 at 7:40AM.  The strike on Matsuyama was 
completed on August 12, 1945 at 8:00AM.  





In a statement dated from October 1996, J.S. reported that 
they flew over where they had dropped the second (Nagasaki) 
atomic bomb on their next to last mission.  He reported that 
it was very dusty and that visibility was poor.  He concluded 
that there was no doubt that they received a lot of 
radiation.  

In a radiation exposure questionnaire completed in October 
1996, the veteran reported developing skin and colon cancer 
as a result of radiation exposure while participating in a 
bombing mission the day after the bomb was dropped on 
Nagasaki.  He stated that he was part of the 11th Group, 7th 
Air Force, 42nd Squadron.  He reported that he had worked as 
a logger following his discharge from service from 1945 to 
1981.  He denied post-service exposure to radiation or 
carcinogens before and after service.  He denied smoking and 
denied extended exposure to the sun, stating that he did not 
work in direct sunlight.  He noted that he was exposed to 
direct sunlight during his flying time in the military.  The 
veteran stated that he was an engineer gunner during his 
alleged period of exposure.  

In November 1996 the RO received another statement from J.S.  
In addition to re-stating his previous contentions, J.S. 
reported that they had been warned about the atomic bomb and 
had been told to avoid all clouds.  He noted that this was 
impossible to do because it was very cloudy and smoky.  

Private medical records dated from April 1993 to December 
1996 show diagnosis and treatment of squamous cell carcinoma.  

VA medical records dated from August 1996 show, in pertinent 
part, evaluation of the veteran's history of colon cancer.  A 
follow-up colonoscopy was ordered and performed in October 
1996.  Examination revealed status post hemicolectomy, colon 
polyps, diverticulosis in the left colon, and internal 
hemorrhoids.  


In December 1997 the DSWA reported that it had searched 
morning reports of the 42nd Bombardment Squadron and found 
that the only mention made of the veteran was a September 12, 
1945 entry attaching him to the 138th Replacement Battalion 
(Aviation), in Manila, Philippines.  They did not show 
temporary duty to the Japanese mainland.  

The DSWA reviewed the combat mission logs and noted that it 
could not document whether the veteran took part in the 
specified missions.  It further noted that both targets 
highlighted in the mission log were not within a 10 mile 
radius of Nagasaki, noting that Kumamoto was approximately 35 
miles east and Matsuyama was 175 miles to the northeast of 
Nagasaki.  It was concluded that flying over Nagasaki would 
not constitute participation in the American occupation of 
Nagasaki as defined by the VA.  

On VA examination of the intestines in April 1997, a history 
of colon cancer, diagnosed in 1981, was noted.  A two to 
three year history of bloody stools was noted as preceding 
this diagnosis.  The veteran underwent a partial colectomy 
followed by radiation treatment.  A history of skin cancer 
was also noted.  Upon examination, the pertinent assessment 
was multiple actinic keratoses over exposed surfaces, and 
status post colon carcinoma, 1981, treated.  No opinion as to 
the etiology of these disorders was documented.  

In January 1998 the veteran submitted additional service 
records.  One is a picture of a crew of the week which 
includes the veteran.  Also submitted were Pilot's Poop 
Sheets for August 10 and August 12, 1945 for the 11th 
Bombardment Group.  

The August 10, 1945 poop sheet noted that the primary target 
was Kumamoto with a bomb heading of "G-049" degrees and 
"090" degrees.  The secondary target was Miyazaki with a 
bomb heading of 120 degrees.  The tertiary target was Kanoya 
with a bomb heading of 45 degrees.  The veteran's name was 
not mentioned in this report.  

The August 12, 1945 poop sheet listed Matsuyama as a primary 
target with a bomb heading of 95 degrees.  Oita was a 
secondary target with a bomb heading of 180 degrees, and 
Kanoya was the tertiary target with a bomb heading of 45 
degrees.  

In July 1998 the DSWA noted that it had reviewed the 
additional documents submitted by the veteran and indicated 
that their conclusions discussed in the December 1997 letter 
remained current.  It was noted that the "Crew of the Week" 
photograph was undated and unsourced therefore making it 
impossible to determine when the veteran was part of the 
crew.  With regard to the August 10, 1945 poop sheet, the 
DSWA noted that the path of the airplane, assuming that it 
took the westernmost route, would have had a closest point of 
approach to Nagasaki of about 18 miles to the southeast.  It 
was noted that the airplane appeared to have flown to the 
vicinity of Mount Unzen before turning east towards Kumamoto.  

Based on the above, it was concluded that the closest 
overflight approach to Nagasaki made by the veteran's crew 
subsequent to the bombing of Nagasaki was 18 miles.  It was 
further concluded that the veteran would have had no 
potential for exposure to ionizing radiation at such a 
distance.  

In a September 1998 letter, J.I.M., a crewmember aboard the 
veteran's aircraft, contended, in pertinent part, that the 
air seemed to be filled with shimmering heat waves during 
their mission as they approached Nagasaki the day after the 
bombing.  Visibility was described as difficult.  He opined 
that if anyone were exposed to radiation, it would have been 
the veteran as he was located in a position where the windows 
would have been open.  

In a September 1998 letter M.J.G. reported that the veteran 
was the flight engineer and top turret gunner on all bomb 
missions flown by H.S.J.  He stated that they were directed 
to make the turn from "due north to 59 degrees very near 
Nagasaki to a point over the bay, where we turned to 90 
degrees."  He remembered people remarking on the unusual 
looking clouds as they flew over or by Nagasaki.  

Enclosed with this letter was a set of service records, most 
of which are duplicates of records already on file.  There is 
one extract dated from June 1944 that includes the veteran as 
part of Crew B-13.  

Criteria

General Service Connection Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (1999).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (1999) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board first notes that the veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(d).  
Neither colon cancer nor skin cancer are a presumptive 
disease included in section 3.309(d).  

As to the second method of establishing service connection, 
the Board notes that an appellant is not required to submit a 
traditional well-grounded claim under 38 C.F.R. 3.311.  
Instead, VA has established special procedures to follow for 
those veterans seeking compensation for diseases related to 
exposure to radiation in service.  See Hilkert v. West, 
11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. App. 200 
(1998); see also Johnson v. West, U.S. Vet. App. No. 97-1562 
(May 26, 1999) (non-precedential opinion).  For the 
adjudication of claims under section 3.311, the benefit-of-
the-doubt rule under section 3.102 shall apply.  38 C.F.R. 
§ 3.311(f) (1999).  

In this regard, the Board notes that the veteran has been 
diagnosed with radiogenic diseases, colon cancer and skin 
cancer, as defined in 38 C.F.R. § 3.311; he has alleged that 
these cancers were the result of exposure to ionizing 
radiation; and a dose assessment was provided.  38 C.F.R. 
§ 3.311(a).  
The record shows that the RO requested dose information from 
the DSWA, which found that overflight of Nagasaki subsequent 
to the bombing brought the veteran and his crew to a closest 
point of approach of 18 miles from Nagasaki, and that the 
veteran had no potential for exposure to ionizing radiation 
from this distance.  Therefore, the Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance (including a referral to the Under 
Secretary for Benefits) to the veteran with respect to his 
claim is required to comply with § 5107(a).  38 C.F.R. 
§ 3.311(b).  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to its 
consideration and development under 38 C.F.R. § 3.311.

Notwithstanding the fact that skin cancer and colon cancer 
are listed as radiogenic diseases under § 3.311(b)(2)(vii) 
and (x), it has been concluded by the DSWA that the veteran 
had no potential for exposure to ionizing radiation.  

The veteran and some of his crewmembers have opined that he 
was exposed to ionizing radiation.  It has been specifically 
contended that he was exposed to radiation during the August 
10, 1945 bombing mission which was in the vicinity of 
Nagasaki and was the day after the bombing of Nagasaki.  
These opinions are not considered credible as they were not 
submitted by a person or persons certified by an appropriate 
professional body in the field of health physics, or nuclear 
medicine or radiology.  See 38 C.F.R. § 3.311(a)(3)(ii); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In addition, the Board notes the statement from M.J.G. (the 
co-pilot) that the August 10, 1945 mission made the turn from 
due north at 59 degrees rather than 49 degrees.  The Board 
concludes that the probative weight of this statement is 
outweighed by the official service documentation of a bomb 
heading of 49 degrees for the primary target of Kumamoto.  In 
addition, the Board notes that M.J.G.'s statement is 
internally inconsistent with the service documents he 
submitted indicating that the turn was made at 49 degrees.  

As the DSWA concluded that the veteran had no potential for 
exposure to ionizing radiation, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection under 38 C.F.R. § 3.311.  Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker, 10 Vet. App. at 71.

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

The record does not contain competent medical evidence of a 
link between the veteran's colon cancer and service or 
between his skin cancer and service, including radiation 
exposure.  There are no medical opinions indicating a link 
between his colon and skin cancers and military service, 
including exposure to radiation.  

The Board notes that the above issue involves medical 
causation for which competent medical or scientific evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The veteran, his representative, and the veteran's former 
crewmembers, as laypersons without medical knowledge, are not 
competent to offer opinions or to make such conclusions 
regarding medical causation.  King v. Brown, 5 Vet. App. 19, 
21 (1993); Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Neither is the Board competent to make such a determination 
without supporting medical or scientific evidence.  Id.  
There is no competent, medical, or scientific evidence 
linking the veteran's current colon cancer or skin cancer to 
service, including his claimed inservice radiation exposure.  
The only competent evidence of record indicates that the 
veteran had no potential for exposure to radiation during 
overflight subsequent to the Nagasaki bombing.  

In addition, the Board notes that the veteran's service 
medical records were destroyed by the 1973 fire in St. Louis.  
Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In such cases where service records 
have been lost or destroyed, the Board is under a duty to 
advise the veteran of alternative forms of evidence that can 
be developed to substantiate the claim.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

In the case at hand, the RO contacted the National Personnel 
Records Center (NPRC) and requested the veteran's service 
medical records.  The NPRC indicated in March 1998 that the 
veteran's records had been destroyed by fire.  The RO 
notified the veteran of this fact in previous rating 
decisions, and the veteran has submitted statements 
indicating his awareness that his military medical records 
could not be obtained.  The veteran has provided his own lay 
statements regarding the in-service events regarding his 
alleged radiation exposure, his current disabilities as well 
as other forms of evidence, including post-service statements 
from former crewmembers who flew on the bombing missions with 
him, and service records pertaining to these missions.  
Therefore, the Board concludes that the duty to assist the 
veteran in this case was adequately discharged in this 
instance, as the veteran was notified that his service 
medical records could not be obtained, and had the 
opportunity to provide alternative forms of evidence in 
support of his claim.  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's colon cancer and skin cancer are 
related to his exposure to radiation during service.  Based 
upon a full review of the record, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to colon cancer, as secondary to ionizing 
radiation exposure, is denied.  

Entitlement to skin cancer, as secondary to ionizing 
radiation exposure, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

